DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-21-22 has been entered.

        Amendment
Acknowledgement is made of Amendment filed 09-13-22.
Claims 1 and 24 are amended.
Claims 2, 5-9, 11-20, 22-23, 25-26 and 29 are canceled.
Claims 27-28 are withdrawn.
Claims 1, 3-4, 10, 21, 24 and 30-34 are pending.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The newly amended Claim 24 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The added limitation of “wherein said one or more Serializer/Deserializer (s) comprises of at least a first type of Serializer/Deserializer (s) and a second type of Serializer/Deserializer (s)” in the newly amended claim 24 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US20090039492) in view of Shibata (US20030062620).                 
Re Claim 1, Kang show and disclose
A system comprising: 
a die stack (a stacked plurality of interposer chips, [Abstract]), wherein
the die stack includes at least: 
a first die (614, fig. 6), 
a second die (613, fig. 6), 
a third die (611, fig. 6), 
the second die is stacked vertically on top of the first die (fig. 6), 
one or more Redistribution Layer(s) (621 and 622, fig. 6); 
one or more Through Via(s) (STV 1A-1D and 81-84, fig. 6);
one or more Serializer/Deserializer (s) (serializer/deserializer, [0024]); 
one or more contact pad(s) (702, fig. 6),
wherein said one or more contact pad(s) is/are located along at least one edge of the first die (702 under 612, fig. 6); 
one or more passive component(s) (for the semiconductor device to work properly, there must be passive component(s) in the package system), and 
a substrate (700, fig. 6), wherein 
said first die and/or said second die and/or said third die includes said one or more Through Via(s) (fig. 6) and said one or more Serializer/Deserializer (s) (In one embodiment illustrated in FIG. 3, buffer chip 105 comprises a serializer/deserializer (SERDES) 300. SERDES 300 receives 4-bit serial data (DQ) via the plurality of base TSVs 81, 82, 83, and 84 from an external circuit and respectively communicates multiple 4-bit parallel signals to memory chips 111, 112, 113, and 114 via the plurality of base bond pads 71a to 74a, 71b to 74b, 71c to 74c, and 71d to 74d, [0024]), 
said one or more Serializer/Deserializer (s) is/are configured to communicate through said one or more Through Via(s) and/or through said one or more Redistribution Layer(s) (via the plurality of base TSVs 81, 82, 83, and 84 from an external circuit and respectively communicates multiple 4-bit parallel signals to memory chips 111, 112, 113, and 114, [0024]; fig. 6)
said one or more Through Via(s) is/are configured to route and connect to said one or more contact pad(s) on said die stack which is coupled to said substrate (fig. 6), and 
said one or more passive component(s) is/are coupled to said substrate (the passive component(s) must be coupled to the circuit board for a working device system);
Kang does not disclose 
the third die is stacked horizontally in relation to the first die and/or the second die.
Shibata show a device wherein
the third die (3 or 4, fig. 1-2) is stacked horizontally in relation to the first die and/or the second die (2 and/or 5, fig. 1-2).
Therefore, it would have been obvious to one having ordinary skill in the art to rearrange the third die in horizontal relation with a vertically stacked first and second dies as taught by Shibata in the electronic device of Kang, in order to have variety design choice of locations of the dies for the electronic device, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 1, 4, 10, 21, 24 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (US20030062620) in view of Kang et al. (US20090039492)                 
Re Claim 1, Shibata show and disclose
A system comprising: 
a die stack (fig. 1-3), wherein the die stack includes at least: 
a first die (2, fig. 1-3), 
a second die (5, fig. 1-3), 
a third die (3 or 4, fig. 1-3), 
the second die is stacked vertically on top of the first die (fig. 1-3), and
the third die is stacked horizontally in relation to the first die and/or the second die (fig. 1-3); 
one or more Redistribution Layer(s) (L11-13, L123, L21-22, L31 and 33, fig. 3); 
one or more Through Via(s) (9, 23 and 24, fig. 2); 
one or more contact pad(s) (contact pads for connecting solder bump 2b, 3b and 8, fig. 2-3), wherein 
said one or more contact pad(s) (2b under 2, fig. 1-3) is/are located along at least one edge of the first die; 
one or more passive component(s) (for the semiconductor device to work properly, there must be passive component(s) in the package system); and
a substrate (circuit board 10, fig. 2), 
wherein said first die and/or said second die and/or said third die includes said one or more Through Via(s) (fig. 2-3), 
said one or more Through Via(s) is/are configured to route and connect to said one or more contact pad(s) on said die stack which is coupled to said substrate (fig. 2), and
said one or more passive component(s) is/are coupled to said substrate (the passive component(s) must be coupled to the circuit board for a working device system);
Shibata does not disclose
	one or more Serializer/Deserializer (s), wherein said first die and/or said second die and/or said third die includes said one or more Serializer/Deserializer (s), said one or more Serializer/Deserializer (s) is/are configured to communicate through said one or more Through Via(s) and/or through said one or more Redistribution Layer(s).
Kang teaches a device wherein
 one or more Serializer/Deserializer (s) (serializer/deserializer, [0024]), wherein said first die and/or said second die and/or said third die includes said one or more Serializer/Deserializer (s) (in 105 or 605, fig. 1-6), said one or more Serializer/Deserializer (s) is/are configured to communicate through said one or more Through Via(s) and/or through said one or more Redistribution Layer(s) (see fig. 1-6 of Kang and fig. 2-3 of Shibata).
Therefore, it would have been obvious to one having ordinary skill in the art to add a serializer/deserializer input/output interface as taught by Kang in the electronic device of Shibata, in order to be able to have variety design choice of type of input/output interface for the electronic device, since for the electronic device to work properly, there must be at least an input/output communicating between the die stack and the circuit board, and that allows the circuits to perform variety functions, including input and output signals between the die stack to the circuit board, and since using a Serializer/Deserializer interface for signal/data communication is well-known and common in the art.
Re Claim 4, Shibata show and disclose
The system according to claim 1, wherein said first die and said second die are stacked where said one or more Redistribution Layer(s) are not stacked between them (fig. 2-3).
Re Claim 10, Shibata show and disclose
The system according to claim 1, wherein at least one die of said plurality of dies has no Through Via(s) (3 and 6, fig. 2).
Re Claim 21, Shibata show and disclose
The system according to claim 1, wherein said first die and said second die are stacked directly in contact with one another (fig. 1-3).
Re Claim 24, Shibata and Kang disclose 
The system according to claim 1, the system further comprising: one or more memory block(s) (stacked memory chips, [0006] of Kang); one or more Serializer/Deserializer (s) (Serializer/Deserializer, [0024] of Kang); and said first die and said second die are stacked directly in contact with one another (fig. 1-3 of Shibata; see claim 1 above);
Shibata and Kang disclosed claimed invention, except for wherein said one or more Serializer/Deserializer (s) comprises of at least a first type of Serializer/Deserializer (s) and a second type of Serializer/Deserializer (s), and said first die and said second die are stacked directly in contact with one another; since Kang disclosed data signal input/output interface Serializer/Deserializer (s), and Kang does not limit the type of the Serializer/Deserializer (s) to be used, therefore, it would have been obvious to one having ordinary skill in the art could use variety types of Serializer/Deserializer (s) in the electronic device of Shibata, in order to have design choices of type of Serializer/Deserializer (s) to perform variety circuit functions and/or to meet the circuit needs for the electronic device. (Also see 112 rejection above).
Re Claim 30, Shibata show and disclose
The system according to claim 1, wherein said substrate does not contain said Through Via(s) (fig. 2).
Re Claim 31, Shibata show and disclose
The system according to claim 1, wherein only the die stack contains said Through Via(s) (fig. 2).
Re Claim 32, Shibata show and disclose
The system according to claim 1, wherein only the die stack contains said Through Via(s) (fig. 2), and said substrate does not contain said Through Via(s) (fig. 2).
Re Claim 33, Shibata show and disclose
The system according to claim 1, wherein said Through Via(s) pass through only the die stack (fig. 2), and said Through Via(s) do not pass through said substrate (fig. 2).
Re Claim 34, Shibata show and disclose
	wherein at least one of said first die, said second die or said third die (3 or 4, fig. 1-2) does not contain said Through Via(s).
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Kang, as applied to claim 1 above, further in view of Teig (US8201124).
Re Claim 3, Shibata and Kang disclose
The system according to claim 1, 
	Shibata and Kang do not disclose
one or more wirebond(s), wherein said first die and/or said second die is wirebonded to said substrate and/or said one or more contact pad(s).
	Teig teaches a device wherein
one or more wirebond(s) (wirebonds, fig. 6), wherein said first die and/or said second die is wirebonded to said substrate and/or said one or more contact pad(s) (fig. 6).
Therefore, it would have been obvious to one having ordinary skill in the art to add wirebonds as taught by Teig in the electronic device of Shibata, in order to have variety design choice of type of die connecting for the electronic device, and since using wirebond for connection between electrical parts is well-known and common in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20050023656.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848